DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Regarding Claim 7, at line 1, the dash should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claims 2-4, applicant has amended the claimed atomic percents to weight percents. Applicant’s apparent justification for written description support for these changes is that a representative example of applicant’s inventive layer was studied with EDX and yielded a spectrum that upon interpretation leads to Y2O3, SiO2, FeO values in amended ranges when weight percents are considered. There are several problems with this argument. Firstly, this spectrum was not originally disclosed and is not described as being a spectrum of a formed layer characterized in the Specification. Secondly, it is not submitted by declaration or affidavit. Thirdly, the claims refer to oxides of Y, oxides of Si, and oxides of Fe, not the specific oxides mentioned in the Response. EDX is not understood to give information on the compound form, as opposed to giving information on relative amounts of atoms. Thus, it is unclear what compound form should be understood to be present based on the spectrum, and, if no compound form can be understood to be present or understood to be the only form present, it is unclear how the spectrum can be interpreted to disclose the entirety of respective oxides of Y, oxides of Si, and oxides of Fe, by atomic percent or by weight percent. It is noted that the Specification teaches that no particular crystal structure is present or need be present. See Specification (page 5). Thus, it is unclear why there are assumed compounds/structures in the argument and it is unclear why these assumed compounds/structures should be understood to be correct. Fourthly, even if this example falls within the respective weight percent ranges and the other concerns were to be addressed, it fails to establish the entire range for each respective element for the respective claims. Fifthly, as pertains to Fe, the explanation refers to FeO, but the Specification explains that Fe2O3 is preferred iron oxide, not FeO, and no justification for this difference is provided. See Specification (first full paragraph on page 5). Sixthly, the Specification may refer to these oxides proportions with respect to what is used to make the layer and not with respect to what is present in the formed layer. Thus, it is unclear how the arguments about EDX assessment of a formed layer are relevant, if what is important is the source amounts of respective oxides used to make the layer. The Specification explains that “the above mentioned proportions are particularly suitable for forming a CMAS protective layer.” See Specification (top page 5).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-4, it is unclear what defines “weight percent”. As described in the Specification (bottom, page 3), the respective oxides could be specific compounds, for example. How is “weight percent” to be calculated with respect to compounds in a formed layer? What is the numerator and denominator for this calculation? Also, how is “weight percent” to be calculated when there is no specific crystal structure, and impliedly compound, as also contemplated? See Id. (top, page 4).

Allowable Subject Matter
Claims 1 and 5-10 are allowed.
Regarding Claims 1 and 5-10, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest protective layer consisting of oxides of iron, yttrium, and silicon in the claimed context or method of making article having such layer as in Claim 10. For example, Kirby USPA 2011/0027557 teaches and suggests protective oxide layer but fails to include oxides of yttrium. See Kirby (Abstract; and paragraph 26).
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 17 March 2022. Rejections of Claims 6-9 are withdrawn. With respect to Claims 2-4 and the corresponding rejection, applicant has amended claim to refer to weight percents. For the reasons set forth above, the claims are indefinite, and there is written description rejection to be considered as well.
Claim 6 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 January 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
25 July 2022